

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.3
 
TRANSITION SERVICES AGREEMENT
 
THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of __________ ___, 2008, by and between Charming Shoppes of Delaware, Inc., a
Pennsylvania corporation (“Charming”), and Arizona Mail Order Company, Inc, a
Delaware corporation (“AMO”).  Charming and AMO are at times referred to herein
individually as a “Party” and collectively as the “Parties”.
 
WHEREAS, Crosstown Traders, Inc., a Delaware corporation (“Seller”) and Norm
Thompson Outfitters, Inc. (“NTO”) have entered into that certain Stock Purchase
Agreement dated August 25, 2008, as amended on September ___, 2008 (the
“Purchase Agreement”), pursuant to which NTO has agreed to purchase all of the
issued and outstanding stock of AMO and its subsidiaries as more fully described
in the Purchase Agreement;
 
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed thereto in the Purchase Agreement; and
 
WHEREAS, as a condition to the Seller and NTO’s obligation to consummate the
transactions contemplated by the Purchase Agreement, the Parties have entered
into this Agreement pursuant to which each Party will make available to the
other Party certain transition services for the time periods specified herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
 
ARTICLE 1
 
SERVICES PROVIDED
 
1.01  Transition Services.  Upon the terms and subject to the conditions set
forth in this Agreement, each Party (in such capacity, the “Provider”) will
provide to the other Party (in such capacity, the “Recipient”) for the use in
the businesses of the Recipient and its Affiliates each of the services listed
in Appendix A, which is attached to and made part of this Agreement (hereinafter
referred to individually as a “Transition Service”, and collectively as the
“Transition Services”), during the time period for each Transition Service set
forth on Appendix A (hereinafter referred to as the “Time Periods” for all of
the Transition Services, and the “Time Period” for each Transition Service).
 
1.02  Personnel.  In providing the Transition Services, the Provider, as it
deems necessary or appropriate in its sole discretion, may (a) use such
personnel of the Provider or its Affiliates and/or (b) employ the services of
other third parties (each such third party, a “Subcontractor”) to the extent
such Subcontractor’s services are routinely used to provide similar services to
the Provider’s business or are reasonably necessary for the efficient
performance of any of such Transition Services. The Provider shall retain
responsibility for the provision of such Transition Services to the
Recipient.  If the Provider elects to commence the provision of specified
Transition Services hereunder through a Subcontractor that is not engaged with
respect to the Transition Services in question by the Provider as of the date
hereof, then the Recipient shall have the right to terminate such specified
Transition Services on 20 days prior written notice to the Provider and to
engage such Subcontractor to perform such specified Transition Services
 

 
 

--------------------------------------------------------------------------------

 

directly for the Recipient and the Recipient shall have no further liability or
obligation to the Provider with respect to such terminated Transition Services.
 
1.03  Level of Transition Services.
 
(a)  The Provider shall perform the Transition Services exercising the same
degree of care as it exercises in performing the same or similar services for
its own account, with priority equal to that provided to its own businesses or
those of any of its Affiliates.  Subject to the obligations under this Agreement
(including, without limitation, the other provisions of this Section 1.03(a)),
the Provider shall be responsible for the proper management of and control over
the provision of the Transition Services (including, without limitation, the
determination or designation at any time of the equipment, employees and other
resources of the Provider to be used in connection with the provision of the
Transition Services), it being expressly acknowledged and agreed that the
Parties shall in good faith and shall reasonably cooperate in the cost-effective
transition of each Party’s business units to stand alone functionality and, in
the case of AMO, the integration of AMO and its business with the businesses
operated by AMO and its Affiliates.  Accordingly, the Recipient may from time to
time request that the Provider implement plans, procedures and other processes
relating to the provision of Transition Services which it in good faith believes
will help achieve such objectives and/or facilitate and expedite the Recipient's
transition to stand-alone functionality as well as such other plans, procedures
and other processes which it in good faith believes will improve the operational
efficiency of the Recipient's business.  The Provider shall consider in good
faith and implement any such commercially reasonable plans, procedures and other
processes requested by the Recipient, so long as the Recipient agrees to bear
capital expenditures and incremental management expenses that the Parties
mutually agree will be required to be made in connection therewith.
 
(b)  As more specifically set forth in Appendix A attached hereto, it is the
intention of the parties that the Recipient’s use of any Transition Service
shall not be higher than the level of use required by the affected business unit
prior to the Closing Date.  In no event shall the Recipient be entitled to any
new service (other than any additional services mutually agreed by the Parties
in a separate writing) or to increase its use of any of the Transition Services
above the level of use prior to the date hereof without the prior written
consent of the Provider.
 
(c)  In connection with the provision of Transition Services and subject to
Section 5.01 hereof, the Provider may undertake periodic maintenance and other
temporary shutdowns of its information technology system, processing center
equipment, call center services or other system related to any Transition
Service as needed and in accordance with its own practices and procedures (but
not more frequently than one (1) four (4) hour period per month) so long as the
Provider makes commercially reasonable efforts to minimize any disruption to the
Recipient’s business as a result thereof. The Provider shall give notice to the
Recipient at least 72 hours prior to any scheduled maintenance (and such notice
shall provide the estimated time such system is to be shut down for maintenance)
and will make commercially reasonable efforts to give notice to the Recipient 24
hours prior to any non-scheduled temporary shutdowns but in any event will give
notice as soon as is practicable.  Notice under this subsection shall be given
pursuant to Section 6.04 herein.  
 
(d)  The Parties acknowledge that the intent of this Agreement is to provide for
the orderly and efficient transition of each Party’s respective business units
to stand-alone functionality and that the Parties are not in the business of
providing the Transition Services to third parties.  Accordingly, each Party
agrees to use commercially reasonable efforts to make a transition of each such
Transition Service to its own internal organization (or any other third party
suppliers for the Transition Services) as promptly as practicable within (or at
the conclusion of) the Time Period applicable to such Transition
 

 
2

--------------------------------------------------------------------------------

 

Service and shall take such commercially reasonable actions (e.g., providing the
other Party reasonable access to operational information) in furtherance of the
foregoing.  Each Party shall assist the other Party’s efforts by (i)
collaborating on changes to operating procedure and third party providers (e.g.
shipping contracts), (ii) dedicating sufficient resources (including, without
limitation, personnel and materials) that are needed for the transition of each
Transition Service to a stand-alone functionality (which shall include, without
limitation, the transition from the Provider’s distribution centers and call
center to the Recipient’s distribution centers and call center), and (iii) other
mutually agreeable practices before termination of the Transition Service.
 
(e)  If a Transition Service expires or is terminated pursuant to this
Agreement, but information  or other support related to such service is still
required to perform another Transition Service that continues, provision of the
continuing Transition Service will be contingent upon the Recipient providing
the information and support needed from the expired or terminated service to
provide the Transition Service that continues.
 
1.04  Limitation of Liability and Warranty.
 
(a)  In the absence of gross negligence or reckless or willful misconduct on the
Provider’s part, subject to the indemnity provisions of Article 5 of this
Agreement, the Provider shall not be liable for any claims, liabilities,
damages, losses, costs, expenses (including, but not limited to, settlements,
judgments, court costs and reasonable attorneys’ fees), fines and penalties
incurred by the Recipient, arising out of any actual or alleged injury, loss or
damage of any nature whatsoever by the Recipient in the Provider’s providing or
failing to provide the Transition Services to the Recipient.  Notwithstanding
anything to the contrary contained herein, in the event the Provider commits an
error with respect to or incorrectly performs or fails to perform any Transition
Service, at the Recipient’s request, the Provider shall use reasonable best
efforts to correct such error, re-perform or perform such Transition Service.
 
(b)  In no event shall the Provider be liable for any damages caused by the
Recipient’s failure to perform the Recipient’s responsibilities hereunder.  The
Provider will not be liable to the Recipient for any act or omission of any
other entity that is not an Affiliate or Subcontractor of the Provider
furnishing any Transition Service (other than due to a default or breach by the
Provider or any of its Affiliates or Subcontractors of any agreement between the
Provider or any of its Affiliates or Subcontractors and such third party).
 
(c)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR AT LAW OR IN
EQUITY, IN NO EVENT SHALL THE PROVIDER BE LIABLE FOR PUNITIVE, SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES SUFFERED BY THE RECIPIENT
(INCLUDING, WITHOUT LIMITATION, DAMAGES FOR THE RECIPIENT’S LOSS OF BUSINESS
PROFITS, BUSINESS INTERRUPTION OR ANY OTHER LOSS) ARISING FROM OR RELATING TO
ANY CLAIM MADE UNDER THIS AGREEMENT OR REGARDING THE PROVISION OF OR THE FAILURE
TO PROVIDE THE TRANSITION SERVICES, EVEN IF THE PROVIDER HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
 
1.05  Obligation to Continue to Use Services.
 
(a)  Unless terminated pursuant to this Agreement, the Provider shall provide,
and the Recipient shall purchase, the Transition Services for the Time Periods
as is specified with respect to the applicable Transition Service on Appendix
A.  The Recipient may terminate any of the Transition Services that the Provider
is providing to the Recipient by giving the Provider prior written notice of its
 

 
3

--------------------------------------------------------------------------------

 

desire to terminate such Transition Services in accordance with the termination
notice periods specified in Appendix A.  Notwithstanding anything to the
contrary contained in this Agreement, if the Recipient is able to procure from a
third-party source services similar to, and in substitution for, any particular
Transition Service (a “Third Party Service”) the Recipient shall have the right
to terminate such Transition Service upon the provision of written notice of
termination to the Provider as set forth in Appendix A and shall thereupon
utilize the services of such third-party provider for such Third Party Service
in lieu of the particular Transition Service so terminated without liability or
obligation to the Recipient, including quarterly true-up amounts set forth on
Appendix A (other than the obligation to compensate the Provider for services
performed prior to the effective date of termination). In the event that the
Recipient requires the provision of a Transition Service (other than the
Transition Service so terminated and replaced with such Third Party Service) in
order to facilitate its utilization of and migration to a Third Party Service,
the Provider agrees to provide such Transition Service as promptly as is
commercially reasonable following the Recipient’s request therefor and shall use
commercially reasonable means to prioritize the same so as to expedite the
Recipient’s utilization of and migration to such Third Party Service.
 
(b)  If any Transition Service is terminated by the Recipient, the Recipient may
not elect to reinstitute such Transition Service.
 
1.06  Provider Access.  To the extent reasonably required for the Provider’s
personnel to perform the Transition Services, the Recipient shall provide the
Provider’s personnel with access to its equipment, office space, plants,
telecommunications and computer equipment and systems, and any other areas and
equipment; provided that such access shall not include the use thereof in the
provision of any Transition Service.
 
1.07  Title to Assets; Methods, etc; Ownership of Products.
 
(a)  All procedures, methods, systems, strategies, tools, equipment, facilities
and other resources used by Provider in connection with the provision of
Transition Services hereunder (including all intellectual property rights
whether existing or created in connection with the provision of the Transition
Services or otherwise) shall remain the property of Provider and shall at all
times be under the sole direction and control of Provider.
 
(b)  Notwithstanding any other provision of this Agreement, and except as
otherwise expressly provided in Appendix A or in a separate written agreement
that is not, by its terms, superseded by this Agreement, title to all products
or other materials that are transported, shipped, warehoused or otherwise held
in the custody of Provider on behalf of Recipient shall at all times remain with
Recipient, and Recipient shall at all times be the owner of record of such
products or other materials, and, subject to Section 5.01, shall be solely
responsible for any matters arising from or relating to such products or other
materials.
 
1.08  Review Meetings.  The Parties shall hold review meetings (“Review
Meetings”) at least bi-weekly or as otherwise mutually agreed by the Parties (in
each case, at mutually acceptable dates, times and locations) at which
representatives of Charming and AMO shall review and discuss any operational,
strategic or other issues raised by any participant with respect to the
provision of the Transition Services.  The Parties intend that the information
exchanged at such Review Meetings shall be in addition to ongoing communication
between representatives of Charming and AMO with respect to the provision of
Transition Services hereunder.
 

 
4

--------------------------------------------------------------------------------

 

ARTICLE 2
 
COMPENSATION
 
2.01  Consideration.
 
(a)  As consideration for the Transition Services, the Recipient shall pay to
the Provider the amount specified for each Transition Service as set forth in
Appendix A; provided, however, if a Subcontractor delivers invoices to Recipient
(rather than to the Provider) for Transition Services rendered under this
Agreement, Recipient shall pay such Subcontractor directly and the Recipient
shall have no further liability or obligation to the Provider with respect to
the payment for the Transition Services covered thereby.  In such event, the
Recipient shall notify Provider that such invoices have been paid directly by
Recipient.  Upon the termination of any Transition Service in accordance with
this Agreement, the compensation to be paid under this Section 2.01 shall no
longer include the amount specified for such terminated Transition Service.
 
(b)  If the amount to be paid for any Transition Service is described in
Appendix A as “Cost”, “Cost” shall mean the Provider’s direct out-of-pocket cash
cost to provide that Transition Service (i.e., direct labor costs, travel and
related costs and any direct third-party costs) and a reasonable and fairly
allocated portion of costs and expenses incurred by Provider and its Affiliates
(so long as such allocation is consistent with historical practice set forth in
Charming’s P/L Statement reviewed by AMO and its representatives) in providing
such Transition Service (including without limitation service-specific overhead
costs, rents, maintenance and utilities).  Such Cost shall be sufficient to
permit the Provider to receive full reimbursement of its Costs in connection
with the provision of the Transition Services but shall not contain any
profit-margin or premium.  The Parties acknowledge and agree that, subject to
the foregoing, (i) the Provider shall bear any and all costs required to permit
Provider to provide any such Transition Services (e.g., the cost of obtaining
any third party consent required to enable Provider to provide any such
Transition Service to Recipient) and any and all costs of any kind or nature
incurred by Provider in connection with ceasing to provide any Transition
Service, and (ii) notwithstanding any provision in this Agreement to the
contrary, in no event will any amendment, restatement or other modification of
any contract between Provider and any third party enable Provider to receive
additional compensation for any Transition Service to be provided under this
Agreement (it being agreed that if the Provider is required to pay additional
costs to a third party with respect to a Transition Service pursuant to any such
amendment, restatement or other modification of any contracts, and Appendix A
provides for such costs to be passed through to the Recipient, the Recipient
shall be responsible for such increased pass through costs).
 
2.02  Taxes.  Any taxes (other than income taxes) assessed on the provision of
the Transition Services shall be paid by the Recipient.
 
2.03  Payments on Behalf of the Recipient.  If Appendix A specifies that amounts
be pre-funded for the provision of a Transition Service by the Provider,
Recipient shall deposit the amount of such payment into an account designated by
Provider as set forth in Appendix A hereto.  Provider shall have no
responsibility to pay such amounts until Recipient has deposited funds
sufficient to pay such amounts with the Provider.  Any failure by the Provider
to timely pay such amounts due to a failure by the Recipient to pre-fund such
items shall not be considered an Event of Default.
 
2.04  Invoices.  By the 15th day following the end of each month, the Provider
will submit one invoice to the Recipient for all Transition Services provided to
the Recipient and its Affiliates.  Each invoice shall include documentation
supporting the invoiced amounts set forth therein (including the Transition
Services provided and the cost therefor (calculated in accordance with this
Agreement)).  Such
 

 
5

--------------------------------------------------------------------------------

 

invoices shall contain such billing data, level of detail and such other
supporting data as the Recipient may reasonably request.  All invoices and
billing data shall be sent to Charming and AMO at the addresses for notices
specified herein or to such other address as the Recipient shall have specified
by notice in writing to the Provider.
 
2.05  Payment of Invoices.  Payment of all invoices shall be made no later than
30 days after receipt of the invoice in accordance with Section 2.04, unless
otherwise specified in Appendix A.  All payments shall be made to the account
stipulated in the invoice or otherwise in writing to the Recipient by the
Provider and shall be by wire transfer of immediately available funds payable to
the Provider with written confirmation of payment sent by facsimile to the
person stipulated in the invoice or otherwise in writing to the Recipient by the
Provider.  If the Recipient fails to pay the full amount of any invoice under
this Agreement within 30 days of the relevant due date, the Recipient shall be
obligated to pay, in addition to the amount due on such payment due date,
interest on such amount at a rate of 12% per annum, compounded monthly, from the
relevant payment due date through (but not including) the date of payment.  All
payments made shall be applied first to unpaid interest and then to amounts
invoiced but unpaid.
 
2.06  Prohibition on Offsets.  Notwithstanding anything in this Agreement to the
contrary, neither Party shall offset, counterclaim, or otherwise withhold any
amounts due or payable hereunder on account of any amounts owed to such Party or
its Affiliates under this Agreement, the Purchase Agreement or any other
agreement or arrangement.
 


 
ARTICLE 3
 
CONFIDENTIALITY
 
3.01  Obligation.
 
(a)  In addition to any obligations of confidentiality pursuant to other
agreements between the Parties, without the prior written consent of the other
Party, each Party shall hold in confidence and not disclose to any third party
any confidential information received by it from the other Party during the
provision of the Transition Services; provided however, that the Provider may
disclose confidential information to its Subcontractors to the extent necessary
to provide Transition Services, so long as Provider informs such Subcontractors
of its confidentiality obligations and takes commercially reasonable efforts to
ensure that such Subcontractor maintain the same level of confidentiality.
 
(b)  Each Party agrees that it shall only use the information received by it
from the other Party in connection with the provision or receipt of the
Transition Services, and for no other purpose.
 
(c)  For purposes of this Agreement, confidential information shall not include
any information: (i) which is or becomes publicly known without violation of
this Agreement by the receiving Party; (ii) which is or becomes available to the
receiving Party from a source other than the disclosing Party, which source has
no obligation of confidentiality to the disclosing Party in respect thereof;
(iii) which is required to be disclosed by law or governmental order or any rule
or regulation of the Nasdaq Stock Market (“Nasdaq”) (so long as the receiving
Party promptly notifies the disclosing Party of such requirement and reasonably
cooperates with disclosing Party’s efforts to obtain a protective order or other
assurance that confidential treatment will be afforded to such information);
(iv) which is disclosed in
 

 
6

--------------------------------------------------------------------------------

 

connection with the enforcement of the receiving Party’s rights under this
Agreement, the Purchase Agreement, or the Transaction Documents; or (v) the
disclosure of which is mutually agreed to by the Parties.
 
3.02  Effectiveness.  The foregoing obligation of confidentiality shall be in
effect during the term of this Agreement and any extensions thereof and for a
period of five years after the termination or expiration of this Agreement.
 
3.03  Care and Inadvertent Disclosure.  With respect to any confidential
information, each Party agrees as follows:
 
(a)  it shall use (i) the same degree of care in safeguarding said information
as it uses to safeguard its own information which must be held in confidence,
and (ii) commercially reasonable methods to ensure its Affiliates and
Subcontractors comply with the undertakings in Section 3.01; provided that, in
any event, the receiving Party shall be responsible for any breach of the terms
hereof by any of its Affiliates or Subcontractors to whom or to which such
confidential or proprietary information was disclosed by the receiving Party,
and
 
(b)  upon the discovery of any inadvertent disclosure or unauthorized use of
said information, or upon obtaining notice of such a disclosure or use from the
other Party, it shall (i) notify the other Party and (ii) take all necessary
actions to prevent any further inadvertent disclosure or unauthorized use.
 
3.04  Remedy for Breach.  Each Party acknowledges and agrees that in the event
of a breach by it of any of the provisions of this Article 3, monetary damages
shall not constitute a sufficient remedy.  Consequently, in the event of any
such breach, the other Party and/or its successors or assigns may, in addition
to other rights and remedies existing in their favor, apply to any court of law
or equity of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce or prevent any violations of the provisions
hereof, in each case without the requirement of posting a bond or proving actual
damages.
 
ARTICLE 4
 
TERM AND TERMINATION
 
4.01  Term.  Except as otherwise provided in this Article 4 or as otherwise
agreed in writing by the Parties, this Agreement shall become effective as of
the date hereof and the Provider’s obligation to provide, and the Recipient’s
obligation to purchase, any particular Transition Service hereunder shall cease
as of the first to occur of (a) the date of termination of this Agreement as
determined in accordance with Section 4.03 hereof or (b) the applicable
termination date for any particular Transition Service as set forth in Appendix
A hereto.
 
4.02  Extension.  Subject to the earlier termination of this Agreement in
accordance with Section 4.03, the Recipient may request an extension of the Time
Period for any Transition Service for any period the Recipient deems necessary
by giving the Provider at least 30 days prior written notice prior to the end of
the Time Period in question.  Provider may agree to extend such Transition
Service solely at its discretion.  If the Provider agrees to provide such
Transition Service beyond the Time Period, the fees therefor shall be as set
forth in Appendix A.  Notwithstanding anything to the contrary contained herein,
for the avoidance of doubt, the foregoing shall not limit or impair the
Recipient’s right to extend the Time Period with respect to a Transition Service
if Appendix A provides for such an extension (i.e., if such Appendix A provides
the Recipient with the right to seek an extension and the Recipient exercises
such right, the Provider shall be obligated to grant such extension).
 

 
7

--------------------------------------------------------------------------------

 

4.03  Termination.
 
(a)  Recipient may terminate individual Transition Services as outlined on
Appendix A.  Any Transition Service on Appendix A that does not expressly
provide for early termination may not be terminated prior to the end of the
given Time Period.
 
(b)  If either Party (hereinafter, the “Defaulting Party”) shall fail to perform
or default in the performance of any of its material obligations under this
Agreement, the other Party (hereinafter, the “Non-Defaulting Party”) may give
written notice to the Defaulting Party specifying the nature of such failure or
default and stating that the Non-Defaulting Party intends to terminate this
Agreement if such failure or default is not cured within 30 days of such written
notice; provided that if such failure to perform or default relates to a
specific Transition Service, the Non-Defaulting Party may elect to terminate
only such specific Transition Service under this Section 4.03 and the written
notice will specify such Transition Service.  If any failure or default so
specified is not cured within such 30-day period, the Non-Defaulting Party may
elect to immediately terminate this Agreement or the specific Transition Service
as set forth above; provided that if the failure or default relates to a dispute
made in good faith by the Defaulting Party, the Non-Defaulting Party may not
terminate this Agreement pending the resolution of such dispute.  Such
termination shall be effective upon receipt of a written notice of termination
from the Non-Defaulting Party to the Defaulting Party and shall be without
prejudice to any other remedy which may be available to the Non-Defaulting Party
against the Defaulting Party.
 
4.04  Certain Acknowledgements.
 
(a)  The Recipient agrees and acknowledges that all obligations of the Provider
to provide each Transition Service shall cease upon the expiration of the Time
Period (and any extension thereof in accordance with Section 4.02) for such
Transition Service, and the Provider’s obligations to provide all of the
Transition Services shall immediately cease upon the termination of this
Agreement.  Upon the cessation of the Provider’s obligation to provide any
Transition Service, the Recipient shall immediately cease using, directly or
indirectly, such Transition Service.
 
(b)  THE PROVIDER SHALL HAVE NO LIABILITY OF ANY KIND OR NATURE WHATSOEVER
(INCLUDING, WITHOUT LIMITATION, INDIRECT, CONSEQUENTIAL, SPECIAL, INCIDENTAL OR
PUNITIVE DAMAGES) TO THE RECIPIENT FOR THE PROVIDER’S CEASING TO PROVIDE ANY
TRANSITION SERVICE UPON THE EXPIRATION OF THE APPLICABLE TIME PERIOD (AND ANY
EXTENSION THEREOF IN ACCORDANCE WITH SECTION 4.02) FOR SUCH TRANSITION SERVICE
OR UPON THE VALID TERMINATION OF THIS AGREEMENT OR TERMINATION OF SUCH
TRANSITION SERVICE PURSUANT TO THIS AGREEMENT.
 
4.05  Survival of Certain Obligations.  Without prejudice to the survival of the
other agreements of the Parties, the following obligations shall survive the
termination of this Agreement: (a) for the periods set forth therein, the
obligations of each Party under Articles 3, 4 and 5, and (b) the Provider’s
right to receive the compensation for the Transition Services as provided in
Section 2.01 prior to the effective date of termination of each such Transition
Service.
 
ARTICLE 5
 
INDEMNITIES
 
5.01  Indemnity by the Provider.  Without affecting any provision of the
Purchase Agreement or the Parties’ respective rights or obligations set forth
therein, and subject to the limitations set forth in
 

 
8

--------------------------------------------------------------------------------

 

Section 1.04 above, the Provider shall indemnify, defend, and hold the Recipient
harmless against any and all claims, liabilities, damages, losses, costs,
expenses (including, but not limited to, settlements, judgments, court costs and
reasonable attorney’s fees), fines and penalties arising out of any injury, loss
or damage of any nature whatsoever to the Recipient (collectively, “Losses”) due
or relating to the provision of or failure to provide the Transition Services,
only to the extent that such Losses are a direct result of the gross negligence
or reckless or willful misconduct of the personnel of the Provider and/or its
Affiliates and/or Subcontractors.  At all times, each Provider is and shall
remain the sole employer of the employees who perform the Transition
Services.  As such, subject to Section 1.04(b), the Provider acknowledges its
obligation to comply with all legal and contractual obligations with respect to
such employees, and will indemnify, defend and hold harmless the Recipient from
any breach by the Provider of such obligations and all Losses arising therefrom.
 
5.02  Indemnity by the Recipient.  Without affecting any provision of the
Purchase Agreement or the Parties’ respective rights or obligations set forth
therein, the Recipient shall indemnify, defend and hold the Provider harmless
against any and all Losses arising out of the operations and activities of the
Recipient, except to the extent that such Losses are a direct result of the
negligence, gross negligence or reckless or willful misconduct of the personnel
of the Provider and/or its Affiliates and/or Subcontractors.
 
5.03  Indemnification Procedures.  The matters set forth in Section 14.3 of the
Purchase Agreement are incorporated by reference into and deemed a part of this
Agreement.
 
5.04  Term of Indemnity.  The indemnities contained in this Article 5 shall
survive for a period of five years after the termination of this Agreement for
any reason.
 
ARTICLE 6
 
MISCELLANEOUS
 
6.01  Amendment, Modification and Waiver.  No provision of this Agreement shall
be amended, modified or waived except in writing signed by the Parties.  The
waiver by a Party of any breach of any provision of this Agreement shall not
constitute or operate as a waiver of any other breach of such provision or of
any other provision hereof, nor shall any failure to enforce any provision
hereof operate as a waiver of such provision or of any other provision hereof.
 
6.02  Successors and Assignment.  This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns including any subsequent purchaser
of AMO, the Subsidiaries or any of their divisions or any material portion of
their assets (whether such sale is structured as a sale of stock, sale of
assets, merger, recapitalization or otherwise); provided that neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by any Party without the prior written consent of the other
Party.  Notwithstanding the foregoing, without the prior written consent of any
Party, each of the Recipient and its permitted assigns may at any time, in their
sole discretion, assign, in whole or in part, (a) their rights and obligations
pursuant to this Agreement to one or more of their Affiliates (provided that no
such assignment shall release the Recipient of its obligations hereunder) and
(b) the limited right to receive payments hereunder, for collateral security
purposes to any lender providing financing to the Recipient or its Affiliates.
 
6.03  Integration.  This Agreement and the documents referred to herein contain
the entire agreement between the Parties regarding the Transition Services and
supersede any prior understandings, agreements or representations by or between
the Parties, written or oral, which may have related to the subject matter
hereof in any way.
 

 
9

--------------------------------------------------------------------------------

 

6.04  Notices.  All notices, demands and other communications given or delivered
under this Agreement shall be in writing and shall be deemed to have been given
when personally delivered, mailed by first class mail, return receipt requested,
or delivered by express courier service or telecopied (with hard copy to
follow).  Notices, demands and communications to the Charming and AMO shall,
unless another address is specified in writing, be sent to the following:
 
To AMO:
 
c/o Orchard Brands Corporation
30 Tozer Road
Beverly, MA 01915
Attention:  Dave Walde
Facsimile:  (978) 922-7001
Email: dave@orchardbrands.com
 
With a copy to:
Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601-6636
Attention:  Gary Holihan
Facsimile:  312-861-2200
Email: gholihan@kirkland.com
 
To Charming:
 
Charming Shoppes of Delaware, Inc.
3750 State Road
Bensalem, PA 19020
Attention:  Steven Wishner
Email: steven.wishner@charming.com


With a copy to:
Colin D. Stern, General Counsel
Email:  colin.stern@charming.com


6.05  Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York, without giving
effect to any choice of law or conflict of law provision (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.
 
6.06  Captions.  The captions used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and shall not be
deemed to limit, characterize or in any way affect any provision of this
Agreement, and all provisions of this Agreement shall be enforced and construed
as if no caption had been used in this Agreement.
 
6.07  Severability.  Wherever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law.  If any portion of this Agreement is declared invalid for any reason in any
jurisdiction, such declaration shall have no effect upon the remaining portions
of this Agreement, which shall continue in full force and effect as if this
Agreement had been executed with the invalid portions thereof deleted.
 

 
10

--------------------------------------------------------------------------------

 

6.08  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same instrument.
 
6.09  Rights of the Parties.  Nothing expressed or implied in this Agreement is
intended or will be construed to confer upon or give any person or entity, other
than the Parties and their respective Affiliates, any rights or remedies under
or by reason of this Agreement or any of the transactions contemplated hereby.
 
6.10  Reservation of Rights.  Either Party’s waiver of any of its remedies
afforded hereunder or at law is without prejudice and shall not operate to waive
any other remedies which that Party shall have available to it, nor shall such
waiver operate to waive any Party’s rights to any remedies due to a future
breach, whether of a similar or different nature.
 
6.11  Force Majeure.  Any failure or omission by a Party in the performance of
any obligation under this Agreement shall not be deemed a breach of this
Agreement or create any liability, if the same arises from any cause or causes
beyond the control of such Party, including, but not limited to, the following,
which, for purposes of this Agreement shall be regarded as beyond the control of
each of the Parties hereto: acts of God, fire, storm, flood, earthquake,
governmental regulation or direction, acts of the public enemy, war, rebellion,
insurrection, riot, invasion, strike or lockout (collectively, “Force Majeure”);
provided that such Party shall resume the performance whenever such causes are
removed.  If the Provider is unable to provide any Transition Services due to
Force Majeure, both Parties shall use commercially reasonable efforts to
cooperatively seek a solution that is mutually satisfactory, such as the
subcontracting of all or part of the provision of the Transition Services under
the supervision of the Provider for the period of time during or affected by the
Force Majeure; provided, if such Force Majeure continues for a period of six
months, the Recipient will have the right to terminate the Transition Services
affected by the Force Majeure.
 
6.12  Relationship of the Parties.  It is expressly understood and agreed that
in rendering the Transition Services hereunder, each Party is acting as an
independent contractor and that this Agreement does not constitute either Party
as an employee, agent or other representative of the other Party for any purpose
whatsoever.  Neither Party has the right or authority to enter into any
contract, warranty, guarantee or other undertaking in the name or for the
account of the other Party, or to assume or create any obligation or liability
of any kind, express or implied, on behalf of the other Party, or to bind the
other Party in any manner whatsoever, or to hold itself out as having any right,
power or authority to create any such obligation or liability on behalf of the
other or to bind the other Party in any manner whatsoever (except as to any
actions taken by either Party at the express written request and direction of
the other Party).  It is the understanding and intention of the Parties hereto
that execution of and performance under this Agreement shall create no “joint
employer” relationship between them.
 
6.13  Conflict.  In case of conflict between the terms and conditions of this
Agreement and any Appendix, the terms and conditions of such Appendix shall
control and govern as it relates to the Transition Service to which those terms
and conditions apply.
 
6.14  WAIVER OF JURY TRIAL.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
*     *     *
 

 
11 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Transition Services
Agreement to be executed as of the day and year first above written.
 

 
CHARMING SHOPPES OF DELAWARE, INC.
     
By:
   
Name:
   
Title:
           
ARIZONA MAIL ORDER COMPANY, INC.
     
By:
   
Name:
   
Title:
     



 





























































 
 

--------------------------------------------------------------------------------

 

APPENDIX A




TRANSITION SERVICES


See attached



 
 

--------------------------------------------------------------------------------

 
